Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of July 15, 2014, by and among LiqTech International A/S, a Danish company
(the “Buyer”), Provital Solutions A/S, a Danish company (the “Company”) and Masu
A/S, a Danish company (the “Seller” and collectively with the Company and the
Buyer, the “Parties” and each, a “Party”).

 

RECITALS

 

WHEREAS, the Company is a Denmark-based water solutions company specializing in
integrated filtration solutions for the swimming pool and spa market segment,
and is developing and producing ceramic filtration systems for water treatment
purposes (as such business is currently conducted by the Company, the
“Business”); and

 

WHEREAS, the Seller is currently the owner of record and beneficially of 51.43%
of the total issued and outstanding capital stock of the Company; and

 

WHEREAS, the Seller has entered into negotiations with Styrelsen for Forskning
og Innovation, Borrean Innovation A/S, and Paw Juul to acquire the remaining
issued and outstanding capital stock of the Company (the “Share Acquisitions”),
upon the consummation of which, Seller will own 100% of the issued and
outstanding capital stock of the Company (the “Capital Stock”); and

 

WHEREAS, the Buyer desires to purchase the Capital Stock, and the Seller desires
to sell the Capital Stock to the Buyer, upon the terms and subject to the
conditions set forth in this Agreement; and

 

WHEREAS, in partial consideration for the purchase of the Capital Stock, shares
of Common Stock in the Buyer’s parent company, LiqTech International, Inc., a
Nevada corporation (“LIQT”), shall be delivered to the Seller; and

 

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings given to them in Article 8 hereof.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the Parties hereto agree as follows:

 

AGREEMENT

 

ARTICLE 1 - SALE AND PURCHASE OF THE CAPITAL STOCK

 

1.1     Sale and Purchase of the Capital Stock.

 

(a)     On the terms and subject to the conditions set forth in this Agreement,
at the Closing referred to in Section 2.1 hereof, the Seller shall sell, convey,
assign, transfer and deliver to the Buyer, and the Buyer shall purchase, acquire
and accept delivery of, the Capital Stock, free and clear of any and all Liens,
other than restrictions on transfer under applicable securities laws.

 

(b)     To effect the transfers contemplated by Section 1.1(a), at the Closing,
the Seller shall deliver or cause to be delivered to the Buyer, against payment
therefor in accordance with Section 1.2 hereof, certificate(s) representing the
Capital Stock, accompanied by stock powers duly executed in blank and otherwise
in a form acceptable to the Buyer for transfer on the books of the Company.

 

 

 
1

--------------------------------------------------------------------------------

 

 

1.2     Payment for the Capital Stock. As payment in full for the Capital Stock
being acquired by the Buyer hereunder, the Buyer shall:

 

(a)     pay, in the manner set forth in Section 2.2 hereof, the sum of
DKK12,600,000, that is, approximately USD$2,300,000, in cash (the “Cash Purchase
Price”); and

 

(b)     Cause to be issued and delivered, in the manner as set forth in Section
2.3 hereof, that number of shares (the “Payment Shares”) of Common Stock of LIQT
equal to DKK33,600,000, that is, approximately USD$6,100,000, based on the price
of the Common Stock offered in the Public Offering (as defined below); and

 

ARTICLE 2- CLOSING

 

2.1     Closing. Subject to the conditions stated in Article 5 of this
Agreement, the closing of the transactions contemplated hereby (the “Closing”)
shall be held at 11:30 a.m., Eastern Daylight Time, on a date that is not later
than one (1) Trading Day after the satisfaction of all conditions set forth in
Section 5 herein, by electronic exchange of signature pages and other documents.
The date upon which the Closing occurs is hereinafter referred to as the
“Closing Date.”

 

2.2     Payment of the Cash Purchase Price. At the Closing, the Buyer shall pay
by wire transfer of immediately available funds to the accounts designated in
writing by the Seller an amount equal to the Cash Purchase Price.

 

2.3     Delivery of Payment Shares. At the Closing, the Buyer shall cause the
Payment Shares to be delivered to the Seller as follows:

 

(a)     One-third (1/3) of the Payment Shares shall be delivered directly to the
Seller subject to a lock-up period of six (6) months pursuant to a lock-up
agreement to be entered into by the Seller.

 

(b)      One-third (1/3) of the Payment Shares shall be delivered to an escrow
agent which is mutually agreeable by the Parties (the “Escrow Agent”). The Buyer
shall provide written notification instructing the Escrow Agent to release said
portion of the Payment Shares as soon as practicable following receipt of
audited financial reports (pursuant to Danish GAAP) confirming that the Company,
for the year ended December 31, 2014, achieved (i) gross revenues of not less
than DKK65,000,000 and EBITDA of DKK6,500,000, or (ii) EBITDA of not less than
DKK10,000,000 and gross revenues of not less than DKK50,000,000.

 

(c)     The remaining one-third (1/3) of the Payment Shares shall be delivered
to the Escrow Agent. The Buyer shall provide written notification instructing
the Escrow Agent to release said portion of the Payment Shares as soon as
practicable following receipt of audited financial reports (pursuant to Danish
GAAP) confirming that the Company, for the year ended December 31, 2015,
achieved (i) gross revenues of not less than DKK 120,000,000 and an EBITDA of
DKK12,000,000, or (ii) EBITDA of not less than DKK16,000,000 and gross revenues
of not less than DKK80,000,000.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(d)     In the event that the conditions for release of the Payment Shares set
forth in Sections 2.3(b) or 2.3(c) have not been met, the Buyer shall provide
written notification instructing the Escrow Agent to release all of the Payment
Shares as soon as practicable following receipt of audited financial reports
(pursuant to Danish GAAP) confirming that the Company, for the years ended
December 31, 2014 and December 31, 2015, achieved accumulated gross revenues (i)
exceeding DKK185,000,000 and EBITDA of DKK18,500,000, or (ii) EBITDA of not less
than DKK26,000,000 and gross revenues of not less than DKK130,000,000.

 

(e)     In the event that the conditions for release all of the Payment Shares
set forth in Sections 2.3(b)-2.3(d) above have not been met, the Buyer shall
provide written notification instructing the Escrow Agent to release said
portion of the Payment Shares as soon as practicable following receipt of
audited financial reports (pursuant to Danish GAAP) confirming that the Company,
for the year ended December 31, 2016, achieved gross revenues exceeding
DKK105,000,000 and an EBITDA of not less than DKK21,000,000.

 

(f)     In the event the conditions for release of the Payment Shares pursuant
to Sections 2.3(b)-2.3(e) have not been met by June 30, 2017, the Escrow Agent
shall return all Payment Shares remaining in escrow to LIQT for cancellation.

 

2.4     Share Acquisitions. Notwithstanding anything to the contrary provided
herein, Seller agrees to consummate the Share Acquisitions, and as such acquire
the Capital Stock, free and clear of any and all Liens.

 

2.5     Deliveries by the Seller.

 

(a)     At or prior to the Closing, the Seller shall deliver or cause to be
delivered to the Buyer, certificates evidencing the Capital Stock accompanied by
stock powers duly executed in blank and otherwise in a form acceptable to the
Buyer for transfer on the books of the Company.

 

(b)     Promptly following the Closing, the Seller shall deliver to the Buyer,
to the extent such documents are not at the Company’s offices or facilities:

 

 (i)       all minute books of the Company; and

 

(ii)     constructive possession of all originals and copies of all agreements,
instruments, documents, deeds, books, records, files and other data and
information within the possession of the Company, the Seller or any of their
respective Affiliates pertaining to the Company (collectively, the “Records”);
provided, however, that for the avoidance of doubt the Seller may retain
(i) copies of any tax returns and copies of Records relating thereto,
(ii) copies of all Records that the Seller is reasonably likely to need for
complying with Legal Requirements or contractual commitments, and (iii) copies
of any Records that in the reasonable opinion of the Seller will be or could
reasonably be expected to be required in connection with the performance of
Seller’s obligations hereunder.

 

 

 
3

--------------------------------------------------------------------------------

 

 

ARTICLE 3- REPRESENTATIONS AND WARRANTIES
OF THE COMPANY AND THE SELLER

 

The Company and the Seller hereby, jointly and severally, represent and warrant
to the Buyer as of the date hereof that:

 

3.1     Existence and Qualification. The Company is a duly organized, validly
existing corporation and in good standing under the laws of Denmark. The Company
has the corporate power to own, manage, lease and hold its Properties and to
carry on its business as and where such Properties are presently located and
such business is presently conducted. Neither the character of the Company’s
Properties nor the nature of the Business requires the Company to be duly
qualified to do business as a foreign company in any jurisdiction outside those
identified in Schedule 3.1 attached hereto, except where the failure to be so
qualified would not, individually or in the aggregate, have a Material Adverse
Effect, and the Company is qualified as a foreign corporation and in good
standing in each jurisdiction listed with respect to the Company in Schedule
3.1.

 

3.2     Authority, Approval and Enforceability. This Agreement and each
Ancillary Agreement to which the Company or the Seller is a party has been duly
executed and delivered by the Company or the Seller, as applicable, and each of
the Company and the Seller has all requisite power to execute and deliver this
Agreement and all Ancillary Agreements executed and delivered or to be executed
and delivered in connection with the transactions provided for hereby, to
consummate the transactions contemplated hereby and by the Ancillary Agreements,
and to perform its obligations hereunder and under the Ancillary Agreements. The
execution, delivery and performance of this Agreement and the Ancillary
Agreements and the consummation by the Company and the Seller of the
transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all necessary company action on the part of the
Company and Seller (including approval of the Company’s board of directors and
stockholders) and no other proceedings on the part of the Company or Seller is
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement and each Ancillary Agreement to which the
Seller and/or the Company is a party constitutes, or upon execution and delivery
will constitute, the legal, valid and binding obligation of such Party,
enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles or by applicable bankruptcy, insolvency,
moratorium or similar laws and judicial decisions from time to time in effect
which affect creditors’ rights generally.

 

3.3     Capitalization and Company Records.The authorized equity of the Company
consists solely of the Capital Stock which consists of 1,575,000 issued and
outstanding shares. Upon the consummation of the Share Acquisitions all issued
and outstanding equity of the Company shall be owned beneficially and of record
by the Seller, free and clear of any and all Liens other than restrictions on
transfer under applicable federal and state securities laws, and no equity
interests are held in the Company’s treasury. All of the issued and outstanding
equity interests of the Company are duly authorized, validly issued, fully paid,
and non-assessable, and were not issued in violation of, (i) any preemptive or
other rights of any Person to acquire securities of the Company, or (ii) any
applicable federal or state securities laws, and the rules and regulations
promulgated thereunder. There are no outstanding subscriptions, options,
convertible securities, rights (preemptive or otherwise), warrants, calls or
agreements relating to any equity interests of the Company. Upon delivery to the
Buyer at the Closing of the certificate representing the Capital Stock,
accompanied by stock powers duly endorsed in blank, the Capital Stock will pass
to the Buyer, free and clear of any and all Liens other than restrictions on
transfer under applicable federal and state securities laws.

 

3.4     No Proceedings. Neither the Company nor the Seller has received written
notice or is aware that any suit, action, inquiry or other proceeding is pending
or, to the Knowledge of the Company, threatened before any Governmental
Authority seeking to restrain the Company or the Seller or prohibit his entry
into this Agreement or prohibit the Closing, or seeking Damages against the
Company or any of its Properties as a result of the consummation of this
Agreement.

 

 

 
4

--------------------------------------------------------------------------------

 

 

3.5     Financial Statements; No Undisclosed Liabilities.The Company has
delivered to the Buyer a copy of its Financial Statements and a financial annual
report for the year ended December 31, 2013, prepared in accordance with Danish
accounting principles, and such copy is true, accurate, complete and correct in
all respects. The promissory note(s) mentioned in the Company’s annual accounts
for 2013 have been settled and there are no other loans outstanding of the
Company.

 

3.6     Compliance with Laws.The Company is and, since its formation has been,
in compliance with any and all Legal Requirements applicable to the Company.
Except as otherwise set forth in Schedule 3.6 hereto, and without limiting the
generality of the foregoing, (i) since its formation, the Company has not
received or entered into any written citations, complaints, consent orders,
compliance schedules or other similar enforcement orders or received any written
notice from any Governmental Authority or any other written notice that would
indicate that it is not currently in compliance with all such Legal
Requirements, (ii) the Company is not in default under, and no condition exists
(whether covered by insurance or not) that with or without notice or lapse of
time or both would constitute a default under, or breach or violation of, any
applicable Legal Requirement applicable to the Company, and (iii) to the
Knowledge of the Company, no formal or informal investigation or review related
to the Company has been conducted since its formation or is being conducted by
any commission, board or other Governmental Authority, and, to the Knowledge of
the Company, no such investigation or review is scheduled, pending or threatened
against the Company.

 

3.7     Litigation. There are no claims, actions, suits, investigations,
inquiries or proceedings against the Company pending, other than the case
against TIC, or to the Knowledge of the Company, threatened in any court or
before or by any Governmental Authority, or before any arbitrator, and, to the
Knowledge of the Company, there is no reasonable basis for any such claim,
action, suit, investigation, inquiry or proceeding.

 

3.8     Intellectual Property. The Company has not and, to the Knowledge of the
Company, no other party has, infringed in any way upon the Intellectual Property
(as defined below) rights of any third party, entity, corporation, organization
or Person.

 

“Intellectual Property” means any or all of the following and all rights in,
arising out of, or associated therewith (including all applications or rights to
apply for any of the following, and all registrations, renewals, extensions,
future equivalents, and restorations thereof, now or hereafter in force and
effect): (A) all United States, international, and foreign: (1) patents, utility
models, and applications therefor, and all reissues, divisions, re-examinations,
provisionals, continuations and continuations-in-part thereof, and equivalent or
similar rights anywhere in the world in inventions, discoveries, and designs,
including invention disclosures; (2) all trade secrets and other rights in
know-how and confidential or proprietary information; (3) all mask works and
copyrights, and all other rights corresponding thereto (including moral rights),
throughout the world; (4) all rights in World Wide Web addresses and domain
names and applications and registrations therefor, and contract rights therein;
(5) all trade names, logos, trademarks and service marks, trade dress and all
goodwill associated therewith throughout the world; (6) rights of publicity and
personality; and (7) any similar, corresponding, or equivalent rights to any of
the foregoing in items (1) through (6) above, anywhere in the world (items (1)
through (7) collectively, “Intellectual Property Rights”); and (B) any and all
of the following: computer software and code, including software and firmware
listings, assemblers, applets, applications, websites, content (including text,
pictures, sounds, music, and video), compilers, source code (whether in a format
to be compiled, interpreted, or otherwise), object code, net lists, design
tools, user interfaces, application programming interfaces, protocols, formats,
documentation, annotations, comments, data, data structures, databases, data
collections, system build software and instructions, design documents,
schematics, diagrams, product specifications, know-how, show-how, techniques,
algorithms, routines, works of authorship, processes, prototypes, test
methodologies, supplier and customer lists, materials that document design or
design processes, or that document research or testing (including design,
processes, and results); and any other tangible embodiments of any of the
foregoing or of Intellectual Property Rights.

 

 

 
5

--------------------------------------------------------------------------------

 

 

3.9     Other Information. The representations, warranties and other statements
of the Company and the Seller contained in this Agreement and the Ancillary
Agreements do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained herein
and therein not misleading.

 

ARTICLE 4- REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer represents and warrants to the Seller as of the date hereof that:

 

4.1     Existence and Qualification. The Buyer hereby represents and warrants to
the Seller that it is a corporation duly organized, validly existing and in good
standing under the laws of Denmark. The Buyer has the corporate power to own,
manage, lease and hold its properties and to carry on its business as and where
such properties are presently located and such business is presently conducted.

 

4.2     Authority, Approval and Enforceability. The Buyer hereby represents and
warrants to the Seller that this Agreement and each Ancillary Agreement to which
the Buyer is a party has been duly executed and delivered by the Buyer and the
Buyer has all requisite corporate power to execute and deliver this Agreement
and all Ancillary Agreements executed and delivered or to be executed and
delivered by the Buyer in connection with the transactions provided for hereby,
to consummate the transactions contemplated hereby and by the Ancillary
Agreements, and to perform its obligations hereunder and under the Ancillary
Agreements. The execution, delivery and performance of this Agreement and the
Ancillary Agreements and the consummation by the Buyer of the transactions
contemplated hereby and thereby have been duly and validly authorized and
approved by all necessary company action on the part of the Buyer and no other
proceeding on the part of the Buyer is necessary to authorize this Agreement or
to consummate the transactions contemplated hereby. This Agreement and each
Ancillary Agreement to which the Buyer is a party constitutes, or upon execution
and delivery will constitute, the legal, valid and binding obligation of the
Buyer, enforceable in accordance with its terms, except as such enforcement may
be limited by general equitable principles or by applicable bankruptcy,
insolvency, moratorium or similar laws and judicial decisions from time to time
in effect which affect creditors’ rights generally.

 

4.3     No Proceedings. The Buyer hereby represents and warrants to the Seller
that no suit, action or other proceeding is pending or, to the Buyer’s
knowledge, threatened before any Governmental Authority seeking to restrain the
Buyer or prohibit its entry into this Agreement or prohibit the Closing, or
seeking Damages against the Buyer or any of its properties as a result of the
consummation of this Agreement.

 

 

 
6

--------------------------------------------------------------------------------

 

 

ARTICLE 5- CONDITIONS TO THE SELLER’S AND THE BUYER’S OBLIGATIONS

 

5.1     Conditions to Obligations of the Seller. The obligations of the Seller
to carry out the transactions contemplated by this Agreement are subject, at the
option of the Seller, to the satisfaction or waiver of the following conditions:

 

(a)     As of the Closing Date, no suit, action or other proceeding (excluding
any such matter initiated by or on behalf of the Company or any of the Seller)
shall be pending or threatened before any Governmental Authority seeking to
restrain the Company or prohibit the Closing or seeking Damages against the
Seller as a result of the consummation of this Agreement.

 

(b)     The Buyer shall have delivered, or caused to be delivered, to the Seller
the Payment Shares in accordance with Section 1.2(b).

 

(c)     The Buyer shall have made the payments of the Cash Purchase Price in
accordance with Section 2.2 hereof.

 

(d)     The Buyer shall have provided a subordinated loan to the Company in the
principal amount of DKK10,000,000 having a two percent (2%) per annum interest
rate and a term of four (4) years.

 

(e)     The Company shall have entered into an employment agreement with Sune
Mathiesen as Chief Executive Officer of the Company pursuant to which Sune
Mathiesen shall receive an annual salary of DKK1,500,000, amounting to a monthly
salary of DKK125,000 and the agreement shall include a bonus agreement.

 

(f)     The Seller, at its sole discretion, shall be satisfied with the results
and completion of due diligence.

 

(g)     All representations and warranties of the Buyer contained in this
Agreement shall be true and correct in all material respects at and as of the
Closing, and the Buyer shall have performed and satisfied in all material
respects all covenants and agreements required by this Agreement to be performed
and satisfied by the Buyer at or prior to the Closing.

 

5.2     Conditions to Obligations of the Buyer. The obligations of the Buyer to
carry out the transactions contemplated by this Agreement are subject, at the
option of the Buyer, to the satisfaction or waiver of the following conditions:

 

(a)     As of the Closing Date, no suit, action or other proceeding (excluding
any such matter initiated by or on behalf of the Buyer) shall be pending or
threatened before any Governmental Authority seeking to restrain the Buyer or
prohibit the Closing or seeking Damages against the Buyer or the Company or its
Properties as a result of the consummation of this Agreement.

 

(b)     The Buyer and its Affiliates shall have obtained, in Buyer’s sole
discretion, satisfactory financing for Buyer to complete the transactions
contemplated by this Agreement.

 

(c)     The Seller shall have entered into a lock-up agreement establishing a
restricted transfer period of six (6) months on the Payment Shares.

 

 

 
7

--------------------------------------------------------------------------------

 

 

(d)      The promissory note(s) mentioned in the Company’s annual accounts for
2013 for the Company shall have been settled and there are no other loans
outstanding of the Company.

 

(e)     The stock options mentioned in the annual accounts for 2013 shall have
been settled.

 

(f)     The Buyer, at its sole discretion, shall be satisfied with the results
and completion of due diligence.

 

(g)     The Seller shall have effectuated the Share Acquisitions.

 

(h)     All representations and warranties of the Company and the Seller
contained in this Agreement shall be true and correct in all material respects
at and as of the Closing, and the Company and the Seller shall have performed
and satisfied in all material respects all agreements and covenants required by
this Agreement to be performed and satisfied by them at or prior to the Closing.

 

ARTICLE 6- POST-CLOSING OBLIGATIONS

 

6.1     Further Assurances. Following the Closing, the Company, the Seller and
the Buyer shall execute and deliver such documents, and take such other action,
as shall be reasonably requested by any other Party hereto to carry out the
transactions contemplated by this Agreement.

 

6.2     Publicity. None of the Parties hereto shall issue or make, or cause to
have issued or made, any public release or announcement concerning this
Agreement or the transactions contemplated hereby, without the advance approval
in writing of the form and substance thereof by each of the other Parties,
except: (a) as required by any applicable Legal Requirement (in which case, so
far as possible, there shall be consultation among the Parties prior to such
announcement), and (b) the Buyer and/or its Affiliates may make customary
disclosures to the investment community and to their banks and advisors.
Notwithstanding the foregoing, the Parties understand and acknowledge that as a
publicly held Company, LIQT will be required to (a) file a Current Report on
Form 8-K with the U.S. Securities and Exchange Commission to disclose the
acquisition contemplated by this Agreement and certain financial statements of
the Company, and will also be required to (b) disclose the acquisition and such
financing statements of the Company in its Registration Statement on Form S-3,
as amended and supplemented from time to time in connection with a public
offering of its Common Stock for the purpose of obtaining adequate financing to
fund (in part) the Cash Purchase Price (the “Public Offering”), and (c) disclose
the acquisition and financial statements of the Company to the NYSE MKT in
connection with an additional listing application, and all of the Parties
expressly consent to such timely filings and furnishings with the SEC and the
NYSE MKT as well as press releases which disclose the same in connection with
such Public Offering.

 

ARTICLE 7- MISCELLANEOUS

 

7.1     Costs and Expenses. Each of the Parties to this Agreement shall bear its
own expenses incurred in connection with the negotiation, preparation, execution
and closing of this Agreement and the transactions contemplated hereby,
including fees for financial advisors’, attorneys’, accountants’, brokers’ and
other professional fees and expenses (the “Transaction Expenses”); provided,
however, that the Parties have agreed that the Buyer shall reimburse up to
DKK100,000 of the Seller’s and the Company’s documented costs and expenses.

 

 

 
8

--------------------------------------------------------------------------------

 

 

7.2     Notices. Any notice, request, instruction, correspondence or other
document to be given hereunder by any Party hereto to another (herein
collectively called “Notice”) shall be in writing and delivered personally or
mailed by registered or certified mail, postage prepaid and return receipt
requested, by facsimile or by FedEx, UPS or other reputable overnight courier,
as follows:

 

IF TO THE BUYER:

LiqTech International A/S

Industriparken 22C, DK 2750

Ballerup, Denmark

 

Attn.: Soren Degn

Facsimile: 4544986000

 

With a copy to (that shall not constitute notice):

 

K&L Gates LLP

200 S. Biscayne Blvd.

Ste. 3900 Miami, Florida 33131

Attn: Clayton E. Parker, Esq.

Facsimile: 305.358.7095

 

IF TO LIQT:

LiqTech International, Inc.

Industriparken 22C, DK 2750

Ballerup, Denmark
Attn.: Soren Degn
Facsimile: 4544986000

 

With a copy to (that shall not constitute notice):

 

K&L Gates LLP

200 S. Biscayne Blvd.

Ste. 3900

Miami, Florida 33131

Attn: Clayton E. Parker, Esq.

Facsimile: 305.358.7095

    IF TO THE COMPANY (following the Closing):      

 

Provital Solutions A/S
Niels Jernes Vej 10
DK-9220 Aalborg Øst
Attn.: Sune Mathiesen
Facsimile: ____________

 

 

  

 
9

--------------------------------------------------------------------------------

 

 

 

IF TO THE SELLER:

Masu A/S
Søren Møllers Gade 4 A
DK-8900 Randers C
Attn.: Sune Mathiesen
Facsimile: ____________

         

With a copy to (that shall not constitute notice):
__________________________


__________________________
__________________________
Attn.: ___________________
Facsimile: ____________

 

Each of the addresses for Notice purposes may be changed by providing
appropriate notice hereunder. Notice given by personal delivery or registered or
certified mail shall be effective upon actual receipt. Notice given by facsimile
shall be effective upon transmission if successfully transmitted during the
recipient’s normal business hours, or at the beginning of the recipient’s next
normal business day after receipt if not transmitted during the recipient’s
normal business hours. All Notices by facsimile shall be confirmed by the sender
thereof promptly after transmission in writing by registered or certified mail,
personal delivery, email FedEx, UPS or other reputable and internationally
recognized overnight courier.

 

7.3     Governing Law; Abritration

 

(a)     This Agreement shall be governed by Danish law excluding Danish rules on
conflicts of law.

 

(b)     Any dispute in connection with this Agreement shall be finally settled
by arbitration in accordance with the Rules of Procedure of the Danish Institute
of Arbitration (Danish Arbitration) in force at the time of commencement of the
proceedings. The arbitration procedure shall take place in Copenhagen and shall
be carried out in the English language unless the Parties agree to Danish or any
third language.

 

(c)     This Section 7.3 shall not restrict the Parties from seeking injunctive
relief before the ordinary courts.

 

7.4     Survival. Any provision of this Agreement which contemplates performance
or the existence of obligations after the Closing Date, and any and all
representations and warranties set forth in this Agreement, shall not be deemed
to be merged into or waived by the execution and delivery of the instruments
executed at the Closing, but shall expressly survive the Closing and shall be
binding upon the party or parties obligated thereby in accordance with the terms
of this Agreement, subject to any limitations expressly set forth in this
Agreement.

 

7.5     Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective permitted
successors and assigns; but neither this Agreement nor any of the rights,
benefits or obligations hereunder shall be assigned, by operation of law or
otherwise, by any Party hereto without the prior written consent of the other
Party, provided, however, that nothing herein shall prohibit the assignment of
the Buyer’s rights and obligations to any direct or indirect subsidiary or
prohibit the assignment of the Buyer’s rights (but not obligations) to any
lender as collateral for any indebtedness for borrowed money from such lender.
Except as otherwise expressly set forth in this Agreement, nothing in this
Agreement, is intended to confer upon any person or entity other than the
Parties and their respective permitted successors and assigns, any rights,
benefits or obligations hereunder.

 

 

 
10

--------------------------------------------------------------------------------

 

 

7.6     Remedies. The rights and remedies provided by this Agreement are
cumulative, and the use of any one right or remedy by any Party hereto shall not
preclude or constitute a waiver of its right to use any or all other remedies.
Such rights and remedies are given in addition to any other rights and remedies
a party may have by law, statute or otherwise.

 

7.7     Multiple Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and will be effective
when counterparts have been signed by the Buyer, the Seller and the Company and
delivered to the Buyer, the Seller and the Company. A manual signature on this
Agreement, an image of which shall have been transmitted electronically, will
constitute an original signature for all purposes. The delivery of copies of
this Agreement, including executed signature pages where required, by electronic
transmission will constitute effective delivery of this Agreement.

 

7.8       References and Construction.

 

(a)     Whenever required by the context, and is used in this Agreement, the
singular number shall include the plural and pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, neuter, singular or plural,
as the identification of the Person may require. When appearing in this
Agreement, the terms “include”, “includes” and “including” shall be deemed to be
followed by the words “without limitation” (whether or not they are in fact
followed by such words) or words of like import.

 

(b)     The provisions of this Agreement shall be construed according to their
fair meaning and neither for nor against any Party hereto irrespective of which
Party caused such provisions to be drafted, and no rule of strict construction
shall be applied against any Party. Each of the Parties acknowledges that it has
been represented by an attorney in connection with the preparation and execution
of this Agreement.

 

7.9     Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

7.10     Entire Agreement; Amendments and Waivers. The Recitals to this
Agreement are true and correct in all respects and are hereby incorporated by
reference herein. This Agreement together with all schedules attached hereto
constitutes the entire agreement between and among the parties hereto pertaining
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof except as set
forth specifically herein or contemplated hereby. No supplement, modification or
waiver of this Agreement shall be binding unless executed in writing by the
Party to be bound thereby. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.

 

 

 
11

--------------------------------------------------------------------------------

 

 

ARTICLE 8- DEFINITIONS

 

Capitalized terms used in this Agreement are used as defined in this Article 8
or elsewhere in this Agreement.

 

8.1     Affiliate. The term “Affiliate” shall mean, with respect to any Person,
any other Person controlling, controlled by or under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and such “control”
will be presumed if the first Person owns fifty percent (50%) or more of the
voting capital stock or other ownership interests, directly or indirectly, of
such other Person.

 

8.2     Ancillary Agreements. The term “Ancillary Agreements” shall mean any or
all of the exhibits to this Agreement and any and all other agreements,
instruments or documents required or expressly contemplated by this Agreement to
be executed and delivered in connection with the transactions contemplated by
this Agreement.

 

8.3     Common Stock. The term “Common Stock” shall mean the common stock of
LiqTech International, Inc., a Nevada corporation, par value $0.001 per share.

 

8.4     Damages. The term “Damages” shall mean any and all damages, liabilities,
losses, penalties, fines, judgments, claims, deficiencies, losses, costs and
expenses and assessments (including, but not limited to, income and other Taxes,
interest, penalties, and attorneys’ and accountants’ fees and disbursements) but
excluding all consequential damages, punitive and exemplary damages, special
damages, lost profits, incidental damages, indirect damages, diminution in
value, unrealized expectations or other similar items.

 

8.5     Financial Statements. The term “Financial Statements” shall mean balance
sheets and related statements of income, stockholders’ equity and cash flows.

 

8.6     Governmental Authorities. The term “Governmental Authorities” shall mean
any nation or country (including, but not limited to, the United States) and any
commonwealth, territory or possession thereof and any political subdivision of
any of the foregoing, including, but not limited to, courts, departments,
commissions, boards, bureaus, agencies, ministries or other instrumentalities.

 

8.7     Knowledge of the Company. The term “Knowledge of the Company” shall mean
the actual knowledge of the Company or the Seller with respect to the matter in
question, and such knowledge as the Company or the Seller reasonably should have
obtained upon commercially reasonable inquiry into the matter in question.

 

8.8     Legal Requirements. The term “Legal Requirements,” when described as
being applicable to any Person, shall mean any and all laws (statutory, judicial
or otherwise), ordinances, regulations, judgments, orders, directives,
injunctions, writs, decrees or awards of, and any Contracts with, any
Governmental Authority, in each case as and to the extent applicable to such
Person or such Person’s business, operations or properties.

 

 

 
12

--------------------------------------------------------------------------------

 

 

8.9     Liens. The term “Liens” shall means all liens, mortgages, pledges,
adverse claims, charges, security interests, encumbrances or other restrictions.

 

8.10     Material Adverse Effect. The term “Material Adverse Effect” shall mean
a material adverse effect on the business, financial condition, Properties and
assets, liabilities, of the Company, taken as a whole.

 

8.11     Person. The term “Person” shall mean any individual, corporation,
limited liability company, general or limited partnership, association, joint
stock company, trust, joint venture, unincorporated organization or governmental
entity (or any department, agency or political subdivision thereof).

 

8.12     Properties. The term “Properties” shall mean any and all properties and
assets (real, personal or mixed, tangible or intangible) owned or used by the
Company.

 

8.13     Tax. The term “Tax” shall mean (i) any federal, state, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, vehicle, customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, unclaimed property, escheat, alternative or
add-on minimum, estimated or other tax of any kind whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not, and any amounts
payable pursuant to the determination or settlement of an audit, and (ii)
liability of the Company for the payment of any amounts of the type described in
clause (i) above as a result of any express or implied obligation to indemnify
or otherwise assume or succeed to the liability of any other Person.

 

8.14     Trading Day. The term “Trading Day” means a day on which the shares of
Common Stock are quoted or traded on the NYSE MKT.

 

**REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**

 

 

 
13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned Parties has caused this Securities
Purchase Agreement to be duly executed on its behalf as of the date first
written above.

 

 

THE BUYER:

 

LIQTECH INTERNATIONAL A/S

 

 

 

By: /s/ Aldo Petersen

Name: Aldo Petersen

Title: Chairman

 

THE COMPANY:

 

PROVITAL SOLUTIONS A/S

 

 

By: /s/ Sune Mathiesen

Name: Sune Mathiesen
Title: Chief Executive Officer

 

 

 

THE SELLER:

 

MASU A/S

 

 

 

By: /s/ Sune Mathiesen
Name: Sune Mathiesen
Title: Chief Executive Officer





 



 